DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
Status of the claims:  Claims 1, 9, 20, 27-31 are currently pending.  Claims 1, 9, and 20 were amended and claims 27-31 were newly presented.
Priority:  This application is a CON of 14/761,885 (07/17/2015 ABN)
14/761,885 is a 371 of PCT/EP2014/050758 (01/16/2014)
and claims foreign priority to Germany 13151829.2 (01/18/2013).
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
(a) A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 of this title, if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains.  Patentability shall not be negatived by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103(a) are summarized as follows:
1.	Determining the scope and contents of the prior art.
2.	Ascertaining the differences between the prior art and the claims at issue.
3.	Resolving the level of ordinary skill in the pertinent art.
4.	Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 1, 9, 20, 27-31 are rejected under 35 U.S.C. 103(a) as being unpatentable over Maerz et al. (WO 2011098519) in view of Maerz et al. (“Homoarginine, Cardiovascular Risk, and Mortality”, Circulation. 2010;122:967–975, published 23 Aug 2010; “Maerz-2010”), Drechsler et al. (European Journal of Heart Failure (2011) 13, 852–859), and Nankivell et al. (Transplantation, v. 59, no. 12, 1995, p. 1683-1689).
Maerz teaches measuring homoarginine in a patient as a biomarker for the risk of mortality comprising the steps of determining the amount of homoarginine in a sample of the 
Maerz does not specifically teach the comparing the measured amount of homoarginine to a “reference amount” of “below about 2.5 uM”, however, Maerz-2010 teaches determining mortality in patients through determining the amount of homoarginine in a sample of a patient (abstract, and page 969: “Associations of Homoarginine With Kidney Function”) and teaches the mean homorarginine levels were 2.6 +/- 1.1 uM (abstract).  One of ordinary skill in the art would reasonably consider evaluating whether a patient had below mean values in deciding whether to treat a patient at risk of mortality.  One of ordinary skill in the art routinely looks to biomarkers and comparing measured values in patients in assessing risk for disease.  One of ordinary skill in the art would expect that kidney-related conditions such as kidney transplant failure would be correlated with kidney function markers and follow Maerz’s te aching to arrive at the claimed reference amount.  
Maerz also does not teach claim 1’s language of “treating a patient having an increased risk of kidney allograft loss (kidney transplant failure) and kidney failure”, however Drechsler teaches that the low homoarginine levels represent a significant risk of morbidity in chronic kidney disease and end-stage renal disease (p. 856; p. 852: “efforts to improve outcomes in renal replacement therapy” - which includes haemodialysis and kidney transplant) (p. 853: 
Regarding claims 9 and 20, Maerz teaches that the patient sample is preferably a blood sample, including plasma (p. 4, l. 13-20; claim 1) which in view of the prior art suggests the claimed invention.
Regarding claim 27, wherein the amount of homoarginine is determined via its metabolic precursor lysine, Maerz teaches the determination of the metabolic precursor lysine (claim 1: “determining the amount of homoarginine or its metabolic precursors”, claim 3: “wherein the metabolic precursor is lysine”).
Regarding claim 28, wherein the patient is treated by administering the metabolic precursor of homoarginine to said patient, Maerz teaches the administration of effective amount of homoarginine to reduce the risk of mortality (p. 24, l. 10-15; claims 12-14).
Regarding claim 29, depending from claim 1, further comprising the steps of determining the glomerular filtration rate (GFR) and serum creatinine level in the patient, wherein a decreased amount of homoarginine or its metabolic precursor, a decreased glomerular filtration rate (GFR) and/or an increased serum creatinine level in the patient, compared to those of a healthy patient, correlates with a decreased renal function and an increased risk of renal failure requiring treatment, Maerz-2010 teaches “Associations of Homoarginine With Kidney Function” where “homoarginine levels were significantly associated with estimated glomerular filtration rate” (p. 969), and “we found lower homoarginine levels in persons with impaired kidney function” (p. 973).  Furthermore, one of ordinary skill in the art would have considered GFR along with serum creatinine levels in assessing renal function which was well-known in the art (i.e. Instant Specification p. 14: “Both the glomerular filtration rate (GFR) and the level of serum creatinine are standard clinical parameter for determining the renal function in a patient. Methods of how to determine these parameters are routine work for the skilled person and well established in the art”) and taught by references such as Nankivell (Title: “Predicting Glomular Filtration Rate After Kidney Transplantation”, p. 1686 – relationship of GFR and serum creatinine) and arrived at the claimed invention with an expectation of success because the use of biomarkers to determine kidney function was well-known and routine.  Thus, assessing homoarginine, GFR, and creatinine and application to kidney failure would have been obvious.  
Regarding claim 30, wherein the amount of homoarginine in step a) is determined by means of reverse-phase high-performance liquid chromatography (HIPLC), Maerz teaches use of HPLC (p. 5: “preferred is the use of chromatographic methods for determining the amount of homoarginine. Most preferred are high performance liquid chromatography (HPLC)”), which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Regarding claim 31, wherein the amount of lysine in the sample is determined by means of reverse phase high performance liquid chromatography (PLC), Maerz teaches use of HPLC (p. 5: “preferred is the use of chromatographic methods for determining the amount of homoarginine. Most preferred are high performance liquid chromatography (HPLC)”), which one of ordinary skill in the art would have considered and arrive at the claimed invention.
Therefore the claims are rejected.
Response
Applicant argues that “the cited prior art does not disclose or suggest low serum homoarginine levels as a biomarker and risk factor”.  This is not persuasive because Maerz is entitled “HOMOARGININE AS A BIOMARKER FOR THE RISK OF MORTALITY” and teaches a “preferred embodiment of the present invention the patient suffers from renal failure” (p. 4) which one of ordinary skill in the art would understand as also applying to kidney transplant failure.   Maerz-2010 specifically describes “Associations of Homoarginine With Kidney Function” where “homoarginine levels were significantly associated with estimated glomerular filtration rate” (p. 969), and “we found lower homoarginine levels in persons with impaired kidney function” (p. 973)).  Drechsler teaches that the low homoarginine levels represent a significant risk of morbidity in chronic kidney disease and end-stage renal disease (p. 856; p. 852: efforts to improve outcomes in renal replacement therapy - which includes kidney transplant).  Thus, one of ordinary skill in the art would reasonably consider applying the teaching of the prior art and arrive at the claimed invention.
Applicant’s arguments are not persuasive and the rejection is maintained as amended.
Double Patenting
Claims 1, 9, 20, 27-31 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 of U.S. Patent No. 9506909 in view of Maerz et al. (WO 2011098519 – sharing the same disclosure as the patent) and Maerz et al. (“Homoarginine, Cardiovascular Risk, and Mortality”, Circulation. 2010;122:967–975, published 23 Aug 2010; “Maerz-2010”), Drechsler et al. (European Journal of Heart Failure (2011) 13, 852–859) and Nankivell et al. (Transplantation, v. 59, no. 12, 1995, p. 1683-1689). 
The patent claims a method of assessing mortality risk from measuring homoarginine levels in a sample from a patient and determining risk.  The patent does not specifically claim the specific diseases or reference level.  However, as detailed in the 35 USC 103 rejection immediately supra and incorporated herein, one of ordinary skill in the art would arrive at the claimed invention in view of the teaching in Maerz associating kidney-related disease with the kidney function marker.
Response
Applicant argues that “the cited prior art does not disclose or suggest low serum homoarginine levels as a biomarker and risk factor”.  This is not persuasive because Maerz is entitled “HOMOARGININE AS A BIOMARKER FOR THE RISK OF MORTALITY” and teaches a “preferred embodiment of the present invention the patient suffers from renal failure” (p. 4) which one of ordinary skill in the art would understand as also applying to kidney transplant failure.   Maerz-2010 specifically describes “Associations of Homoarginine With Kidney Function” where “homoarginine levels were significantly associated with estimated glomerular filtration rate” (p. 969), and “we found lower homoarginine levels in persons with impaired kidney function” (p. 973)).  Drechsler teaches that the low homoarginine levels represent a significant risk of morbidity in chronic kidney disease and end-stage renal disease (p. 856; p. 852: efforts to improve outcomes in renal replacement therapy - which includes kidney transplant).  Thus, one of ordinary skill in the art would reasonably consider applying the teaching of the prior art and arrive at the claimed invention.
Applicant’s arguments are not persuasive and the rejection is maintained as amended.
Conclusion
The claims are not in condition for allowance.
 

THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT H HAVLIN whose telephone number is (571)272-9066.  The examiner can normally be reached on 9am - 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Heather Calamita can be reached on 571-272-2876.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/ROBERT H HAVLIN/Primary Examiner, Art Unit 1639